comply with the California Bar Act and the California Rules of
                   Professional Conduct; submit written quarterly reports to the Office of
                   Probation, with a final report due no earlier than 20 days before the last
                   day of the probation period; answer fully, promptly, and truthfully, any
                   inquiries of the Office of Probation relating to whether Lynes is complying
                   or has complied with the conditions of probation; report any change in
                   information to the California Bar and Office of Probation within 10 days of
                   the change; schedule a meeting with a probation deputy within 30 days of
                   the effective date of discipline and meet with the probation deputy, in
                   person or by telephone, as directed and upon request; attend Ethics School
                   within one year of the effective date of discipline and provide proof of
                   attendance and passage of the session-end test to the Office of Probation;
                   and take and pass the Multistate Professional Responsibility Examination
                   (MPRE) within one year of the effective date of discipline. 2
                               Lynes was disciplined in case S205810 for failing to provide a
                   client with an accounting or billing statements, failing to respond to
                   clients' status requests, failing to provide a client with a copy of the
                   client's file, failing to promptly refund unearned fees to a client, and
                   failing to cooperate in pending disciplinary investigations. In so doing,
                   Lynes was found to have violated California Rule of Professional Conduct
                   (RPC) 4-100(B)(3), equivalent to Nevada RPC 1.15 (safekeeping property);
                   California Business and Professions Code (BPC) section 6068(m),
                   equivalent to Nevada RPC 1.4 (communication); California RPC 3-
                   700(D)(1), equivalent to Nevada RPC 1.16 (declining or terminating

                         Lynes was also ordered to pay the costs of the disciplinary
                         2
                   proceedings.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    (ie
                     representation); California RPC 3-700(D)(2), equivalent to Nevada RPC
                     1.15 (safekeeping property); and BPC section 6068(i), equivalent to
                     Nevada RPC 8.1 (bar admission and disciplinary matters). One
                     aggravating factor—multiple acts of misconduct involving multiple
                     clients—and one mitigating circumstance—no prior record of discipline—
                     were considered.
                     Case no. S206240
                                 The California Supreme Court entered an order in case no.
                     5206240 on January 9, 2013, wherein Lynes was placed on a two-year
                     stayed suspension from the practice of law in California and a two-year
                     probationary period. During Lynes's probationary period, he must adhere
                     to the following conditions: comply with the California Bar Act and the
                     California Rules of Professional Conduct; report any change in information
                     to the California Bar and Office of Probation within 10 days of the change;
                     schedule a meeting with a probation deputy within 30 days of the effective
                     date of discipline and meet with the probation deputy, in person or by
                     telephone, as directed and upon request, to discuss terms and conditions of
                     probation; submit written quarterly reports to the Office of Probation,
                     with a final report due no earlier than 20 days before the last day of the
                     probation period; answer fully, promptly, and truthfully, any inquiries of
                     the Office of Probation relating to whether Lynes is complying or has
                     complied with the conditions of probation; attend Ethics School within one
                     year of the effective date of discipline and provide proof of attendance and




SUPREME      Count
        OF
     NEVADA
                                                           3
(0) 1947A    e
                 passage of the session-end test to the Office of Probation; and take and
                 pass the MPRE within one year of the effective date of discipline. 3
                             Lynes was disciplined in case S206240 for failing to act
                 competently, failing to respond to a client's status requests, failing to
                 promptly refund unearned fees to a client, and failing to cooperate in
                 pending disciplinary investigations. In so doing, Lynes was found to have
                 violated California RPC 3-110A, equivalent to Nevada RPC 1.1
                 (competence); BPC section 6068(m), equivalent to Nevada RPC 1.4
                 (communication); California RPC 3-700(D)(2), equivalent to Nevada RPC
                 1.15 (safekeeping property); and BPC section 6068(i), equivalent to
                 Nevada RPC 8.1 (bar admission and disciplinary matters). One
                 aggravating factor—prior record of discipline—and no mitigating
                 circumstances were considered.
                 Reciprocal Discipline
                             SCR 114(4) provides that this court shall impose identical
                 reciprocal discipline unless the attorney demonstrates, or this court finds,
                 that at least one of four factors is present: (1) the procedure in the other
                 jurisdiction denied the attorney due process; (2) there was such an
                 infirmity of proof of the misconduct in the other jurisdiction that this court
                 cannot accept the other court's decision; (3) substantially different
                 discipline is warranted in this state; or (4) the established misconduct does
                 not constitute misconduct under the rules of this state. Discipline
                 elsewhere is res judicata, as SCR 114(5) provides that "[fin all other
                 respects, a final adjudication in another jurisdiction that an attorney has

                       'Lynes was also ordered to pay restitution and the costs of the
                 disciplinary proceedings.


SUPREME COURT
        OF
     NEVADA
                                                       4
071 1947A    e
                engaged in misconduct conclusively establishes the misconduct for the
                purposes of a disciplinary proceeding in this state."
                             We are not persuaded that any of the exceptions apply to this
                case. Accordingly, we grant the petition for reciprocal discipline We
                hereby suspend Steven Charles Lynes for two years, stay the suspension,
                and place him on probation for two years. Consistent with the California
                terms of probation, Lynes must spend the first 90 days in actual
                suspension. Further, Lynes shall copy Nevada Bar Counsel with proof of
                his compliance with the conditions of his probation in California. In
                particular, Lynes shall provide all reports submitted to the California
                State Bar probation unit, proof of attendance at Ethics School, and his
                MPRE score. This discipline shall commence on the date this order is
                filed. Lynes and the Nevada State Bar shall comply with SCR 115 and
                SCR 121.1.
                             It is so ORDE


                                                                 , C.J.
                                         Gibbons


                                             ,J.                          Z.-cc     ,J.
                                                            Hardesty


                                                                                     J.




                                                            Saitta



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                cc: Glenn M. Machado, Bar Counsel
                      Steven Charles Lynes
                      Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
     OF
   NEVADA
                                                  6
(0) 194M el,